Case: 4:21-cv-00230-RWS Doc. #: 1-1 Filed: 02/23/21 Page: 1 of 1 PageID #: 29




                              EXHIBIT 1

                                                    DEA CS     CSA     FCA
 Patient   Fill Date    Prescription Drug Name
                                                    Schedule   Claim   Claim

   J.D.    1/7/2016    Duragesic 100 mcg/hr patch      II       X       X

   J.D.    1/7/2016    Gabapentin 300 mg capsule                        X

                       Hydrocodone-acetaminophen
   J.D.    1/7/2016                                    II       X       X
                            10-325 mg tablet

   J.D.    1/7/2016       Diazepam 5 mg tablet        IV        X       X

   J.D.    1/7/2016      Tizanidine 4 mg tablet                         X

   J.D.    1/7/2016      Subsys 1,200 mcg spray        II       X       X

   J.D.    1/19/2016   Gabapentin 300 mg capsule                        X

   J.D.    2/4/2016    Gabapentin 300 mg capsule                        X

   J.D.    2/4/2016    Duragesic 100 mcg/hr patch      II       X       X

   J.D.    2/4/2016       Diazepam 5 mg tablet        IV        X       X

   J.D.    2/4/2016      Tizanidine 4 mg tablet                         X

                       Hydrocodone-acetaminophen
   J.D.    3/22/2016                                   II       X       X
                            10-325 mg tablet

   J.D.    3/22/2016     Tizanidine 4 mg tablet                         X

   J.D.    3/22/2016   Gabapentin 300 mg capsule                        X

                       Hydrocodone-acetaminophen
   J.D.    4/26/2016                                   II       X       X
                            10-325 mg tablet

   J.D.    4/26/2016     Tizanidine 4 mg tablet                         X

   J.D.    4/26/2016   Gabapentin 300 mg capsule                        X
